Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 1 of 22




            Exhibit 149
       Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 2 of 22

                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

 ·1· · · · · · · UNITED STATES DISTRICT COURT

 ·2· · · · · · · · · · · ·for the

 ·3· · · · · · · · DISTRICT OF CONNECTICUT

 ·4

 ·5
 · ·    ·SUSAN BYRNE,· · · · · ·}                 Civil Case Number:
 ·6·    · · Plaintiff,· · · · · }                 3:17-cv-01104-VLB
 · ·    · · · · · · · · · · · · }
 ·7·    · · · · vs.· · · · · · ·}                 CONFIDENTIAL TESTIMONY
 · ·    · · · · · · · · · · · · }                 Page 211 through 214
 ·8·    ·YALE UNIVERSITY,· · · ·}
 · ·    · · Defendant.· · · · · }
 ·9

 10

 11

 12

 13·    ·   ·   DEPOSITION OF: Susan Byrne
 · ·    ·   ·   TIME:· · · · · 10:05 a.m.
 14·    ·   ·   DATE:· · · · · October 19, 2018
 · ·    ·   ·   HELD AT:· · · ·Jackson Lewis, PC
 15·    ·   ·   · · · · · · · ·90 State House Square - 8th Floor
 · ·    ·   ·   · · · · · · · ·Hartford, Connecticut
 16

 17

 18

 19

 20

 21

 22
 · ·    ·   ·   ·   ·   Reporter:· Annette Brown, LSR, No. 0009
 23·    ·   ·   ·   ·   · · Brandon Huseby Reporting & Video
 · ·    ·   ·   ·   ·   · · · · · ·249 Pearl Street
 24·    ·   ·   ·   ·   · · ·Hartford, Connecticut· 06103
 · ·    ·   ·   ·   ·   · · · ·Telephone:· 860.549.1850
 25·    ·   ·   ·   ·   · · · · · Fax:· 860.549.1537


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           ·
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 3 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·which you spoke out about the abuses in the
 ·2· ·department besides Mary Miller, besides the Yale
 ·3· ·Daily News reporter meeting, was there another
 ·4· ·occasion of your speaking out?
 ·5· · · A· ·Yes.
 ·6· · · Q· ·What was that?
 ·7· · · A· ·Shortly after that news story came out, that
 ·8· ·was in spring 2015, the provost, Ben Polak, tasked a
 ·9· ·pair of lawyers with conducting a climate review, a
 10· ·departmental climate preview.
 11· · · Q· ·So what was your act of speaking out about
 12· ·abuses in the department?
 13· · · A· ·I spoke to the climate review reporters.
 14· · · Q· ·How many meetings did you have with them?
 15· · · A· ·One.
 16· · · Q· ·And did you voluntarily go to that meeting?
 17· · · A· ·Yes.
 18· · · Q· ·Did you feel it was required?
 19· · · A· ·We were asked by the provost to help in the
 20· ·sense of participation will help the department, will
 21· ·help the university.
 22· · · Q· ·Do you remember the month or the year of the
 23· ·interview?
 24· · · A· ·It was spring of 2015.
 25· · · Q· ·So it was within a few months after the Yale

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 44
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 4 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·discuss with the interviewers?
 ·2· · · A· ·This would be a whole list.· The intellectual
 ·3· ·harassment and that to me was very obvious in what
 ·4· ·had happened with the associate professor leave,
 ·5· ·Roberto's sexual harassment definitely, Rolena's kind
 ·6· ·of social harassment -- I don't know what else to
 ·7· ·call it -- social demands.· I don't think I called it
 ·8· ·social harassment but social demands on a colleague,
 ·9· ·on me as well for a while but on this other
 10· ·colleague.· ·I think those were the three big topics
 11· ·for me.
 12· · · Q· ·Who was the other colleague on whom Rolena
 13· ·placed social demands?
 14· · · A· ·He was a junior colleague.· He came in the
 15· ·year after I did, and his name was Kevin Poole.· His
 16· ·name still is Kevin Poole.
 17· · · Q· ·Okay.· Let's start with what you characterized
 18· ·as intellectual harassment.
 19· · · A· ·Okay.
 20· · · Q· ·What do you mean by that?
 21· · · A· ·I would say it took two forms.· The one that
 22· ·was directly relevant to me was everything was good
 23· ·with my work up until the point where I told Mary
 24· ·Miller that Rolena should not be chair, and then all
 25· ·of a sudden kind of whiplash head-turning change in

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 47
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 5 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· · · Q· ·What was that?
 ·2· · · A· ·My first year at Yale as I was putting the key
 ·3· ·into my office door and I felt someone behind me
 ·4· ·playing with my hair, and I turned around it was
 ·5· ·Roberto grinning.· After that --
 ·6· · · Q· ·So that was what year?
 ·7· · · A· ·2008-2009, that academic year.
 ·8· · · Q· ·And who witnessed that?
 ·9· · · A· ·Just me.
 10· · · Q· ·Did you address it with him at any time?
 11· · · A· ·No.
 12· · · Q· ·How close was he standing to you when you
 13· ·turned around and saw him there?
 14· · · A· ·Directly behind me.
 15· · · Q· ·Was he touching you physically other than --
 16· · · A· ·Yes, my hair.
 17· · · Q· ·-- your hair?
 18· · · · · Was his body touching yours?
 19· · · A· ·Not that I remember.
 20· · · Q· ·So when you turned around he was --
 21· · · A· ·He was literally right there.
 22· · · Q· ·Was he --
 23· · · A· ·Grinning.
 24· · · Q· ·Let me finish the question.
 25· · · A· ·Sorry.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 53
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 6 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· · · Q· ·When you turned around was Robert literally
 ·2· ·touching your hair?
 ·3· · · A· ·Yes.
 ·4· · · Q· ·So you saw your hair in his hand?
 ·5· · · A· ·Yes.· His arm was up, he was holding my hair,
 ·6· ·and he was grinning.
 ·7· · · Q· ·As you turned around?
 ·8· · · A· ·Yes.
 ·9· · · Q· ·And --
 10· · · A· ·I turned this way (indicating).
 11· · · Q· ·And do you remember that your act of turning
 12· ·around had the effect of moving your hair out of his
 13· ·hand?
 14· · · A· ·No.· My hair is pretty long; it was then too.
 15· · · Q· ·Was your hair the same length then as it is
 16· ·now?
 17· · · A· ·Probably close.· It could have been a little
 18· ·bit longer.
 19· · · Q· ·Do you remember?
 20· · · A· ·No, I wouldn't be able to put a precise inches
 21· ·measurement, no.
 22· · · Q· ·It's probably now, what, about 3 or 4 -- 3
 23· ·inches below your shoulder?
 24· · · A· ·I don't have -- I would need a measuring tape
 25· ·to tell you that.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 54
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 7 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· · · Q· ·And you're wearing your hair down today.· Do
 ·2· ·you have a typical hairstyle in terms of wearing it
 ·3· ·up or down?
 ·4· · · A· ·Not particularly.· It depends on the day.
 ·5· ·Sometimes I pull it back; sometimes I don't.
 ·6· · · Q· ·And when you pull it back, is that a ponytail,
 ·7· ·a bun, a headband?· What is it?
 ·8· · · A· ·All variations.· Depends on the day.
 ·9· · · Q· ·Okay.· So that was -- that incident from the
 10· ·2008-2009 academic year was something that you
 11· ·mentioned to the climate interviewers?
 12· · · A· ·Yes.
 13· · · Q· ·Was there anything else that you put in the
 14· ·category of sexual harassment by Roberto?
 15· · · A· ·Yes.· The same playing with the hair bit.                                I
 16· ·saw him subsequently do that numerous to students and
 17· ·undergraduate and graduate students.
 18· · · Q· ·How many?
 19· · · A· ·At least three or four.
 20· · · Q· ·Do you have any information to suggest that
 21· ·the climate interviewers told Roberto what you had
 22· ·said to them?
 23· · · A· ·I don't have the precise date of Roberto's
 24· ·interview, but what I do know is that when they asked
 25· ·me, the climate review reporters, let me to guess who

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 55
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 8 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·had told them certain things.· So they were working
 ·2· ·in a kind of domino effect.· They asked me about
 ·3· ·certain things that let me know that other people had
 ·4· ·said certain things.· So I can infer that if they
 ·5· ·asked him about things he would probably have
 ·6· ·mentally made the same not-too-impressive leap.
 ·7· · · Q· ·So to take an example if you were interviewed
 ·8· ·by the climate review team before Roberto was
 ·9· ·interviewed and they said to Roberto did you ever
 10· ·touch Susan Byrne's hair, what you're saying is he
 11· ·would know that you told them that he had touched
 12· ·your hair?
 13· · · A· ·Correct.
 14· · · Q· ·And if they had asked Roberto did you ever
 15· ·touch Susan Smith's graduate student's hair, Roberto
 16· ·would assume Susan Smith had been interviewed and
 17· ·said, He touched my hair?
 18· · · · · · · ·MR. PARENTEAU:· Object to form.
 19· ·BY MS. CHAVEY:
 20· · · Q· ·Right?
 21· · · A· ·I'm not sure that's precisely how I would
 22· ·conceive of it.
 23· · · Q· ·Okay.· So tell me how you would.· That's the
 24· ·reason for my question.
 25· · · A· ·Okay.· One of the incidents when I saw Roberto

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 56
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 9 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·do that to an undergraduate student was with an
 ·2· ·undergraduate student named Julie Blindauer.· She was
 ·3· ·majoring in Spanish.· Roberto, Julie, and I were the
 ·4· ·only three there.· We were in the general area of
 ·5· ·call it a lobby of the department, and Roberto had
 ·6· ·that same grin on his face as he was doing that to
 ·7· ·Julie's hair, and he said, Isn't she pretty or isn't
 ·8· ·she beautiful, some word like that, and I said, I
 ·9· ·think what's beautiful is what's inside that head
 10· ·trying to turn him away from that particular creepy
 11· ·aspect of it.
 12· · · · · So if Roberto were asked -- and this is how I
 13· ·would mentally conceive it.· If Roberto were asked
 14· ·did you ever do this to Julie Blindauer and did Sue
 15· ·Byrne say this, then he would know who had told them
 16· ·because the only three of us who were there were
 17· ·those three.
 18· · · Q· ·So it could have been Julie or you in your
 19· ·example there?
 20· · · A· ·Correct.
 21· · · Q· ·So do you have any information that the
 22· ·climate interviewers told Roberto directly what you
 23· ·had told the interviewers?
 24· · · A· ·I don't have any information, no.
 25· · · Q· ·So you told the interviewers that Roberto had

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 57
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 10 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·she started the social things.
 ·2· · · Q· ·But you don't actually remember when it was?
 ·3· · · A· ·The precise date, no.
 ·4· · · Q· ·But you're certain you do remember telling
 ·5· ·Rolena about that?
 ·6· · · A· ·Yes.
 ·7· · · Q· ·What are the other acts by Roberto that you
 ·8· ·advised the climate reviewers about?
 ·9· · · A· ·Okay.· There was the hair thing.· My -- there
 10· ·are two others.· I don't know which came first when I
 11· ·spoke with them.· There are at least two others.· One
 12· ·was when he kissed me on the mouth.
 13· · · Q· ·Did you tell Rolena about that?
 14· · · A· ·I don't remember telling her that.
 15· · · Q· ·Okay.· And what was -- you said there were at
 16· ·least two more?
 17· · · A· ·And --
 18· · · Q· ·And I think that was one them, so what is the
 19· ·other?
 20· · · A· ·The other would have been the hip operation
 21· ·little pantonine of sex standing up.
 22· · · Q· ·And when was that?
 23· · · A· ·After he had his second hip operation.· He had
 24· ·two hip operations.· The first time they put in one
 25· ·of those metal-on-metal hip replacements.· He had to

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 61
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 11 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·go back and have it redone, and I had saw him in the
 ·2· ·parking lot out behind the office, our offices, and
 ·3· ·asked him how he was feeling.
 ·4· · · Q· ·When was that?
 ·5· · · A· ·I don't know.
 ·6· · · Q· ·What year was that?
 ·7· · · A· ·I don't have the date.
 ·8· · · Q· ·Do you know the year?
 ·9· · · A· ·No.· You could only find it knowing when he
 10· ·had the second hip operation.· I don't -- I don't
 11· ·remember the date off the top of my head now.
 12· · · Q· ·And kissing on the mouth was what year?
 13· · · A· ·That was very shortly after I told Mary Miller
 14· ·very shortly after this (indicating).
 15· · · Q· ·After -- you're pointing to Exhibit 1?
 16· · · A· ·I'm sorry.· I was pointing to the paper that
 17· ·you gave me that says "May 8th, 2014"· --
 18· · · Q· ·Okay.
 19· · · A· ·-- shortly after that Mary Miller was stepping
 20· ·down as dean of Yale College, and there was a party
 21· ·to which all administrators were invited.· In the
 22· ·role of director of undergraduate studies I was
 23· ·invited.
 24· · · Q· ·And Roberto had a position that also --
 25· ·withdrawn.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 62
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 12 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· · · · · Roberto was at the same celebration for Mary
 ·2· ·Miller?
 ·3· · · A· ·Correct.
 ·4· · · Q· ·And what -- do you know what his position was
 ·5· ·that led him to be invited?
 ·6· · · A· ·He was chair during Rolena's sabbaticals.
 ·7· · · Q· ·Were there any other acts of what you're
 ·8· ·calling sexual harassment that you related to the
 ·9· ·climate review interviewers?
 10· · · A· ·I think we've covered the hair touching, the
 11· ·sex standing-up joke, and the kiss on the mouth, and
 12· ·that is my memory of what I told them.
 13· · · Q· ·Okay.· Why don't we take just a short break,
 14· ·and we'll come back in about five minutes.
 15· · · A· ·Okay.
 16
 17· · · · · · · · · ·(Off the record from approximately
 18· · · · · · · · · · 11:24 a.m. to 11:28 a.m.)
 19
 20· ·BY MS. CHAVEY:
 21· · · Q· ·Are you ready to proceed Professor Byrne?
 22· · · A· ·Yes.
 23· · · Q· ·We just took a short break.· I'd like to
 24· ·continue the line of questioning that we left off
 25· ·with, and so I'll start by asking if there were any

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 63
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 13 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·other matters that you consider to be abuses of your
 ·2· ·department, Spanish and Portuguese, that you related
 ·3· ·to the climate review interviewers, other than what
 ·4· ·you've already mentioned?
 ·5· · · A· ·Okay.· Roberto's sexual harassment that we
 ·6· ·already did, the intellectual social that we already
 ·7· ·did, the APL that was part of the intellectual
 ·8· ·harassment.· We were in there for pretty long so I
 ·9· ·don't -- but I don't remember particularly.· I know
 10· ·as part of the overall interview I spoke about -- I
 11· ·spoke in detail about the APL leave, about Rolena and
 12· ·Roberto, Rolena's negative attitude towards Anibal
 13· ·and David Jackson.
 14· · · · · They asked me about specific things like
 15· ·courses that had been canceled, and that was one of
 16· ·the things that enabled me to realize who had made
 17· ·comments to them earlier.
 18· · · · · I told them about -- this would have been part
 19· ·of the APL, and actually it also tied into Roberto's
 20· ·sexual harassment, the particular moment during the
 21· ·APL saga it was in October of 2014, and Rolena asked
 22· ·me if I would go speak to -- well, she told me that
 23· ·she wanted me to go speak to Roberto the following
 24· ·morning about the APL proposal, and I said yes.
 25· · · · · And when I went to his office he directed me

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 64
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 14 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·-- I went in and said "hello."· He said "hello."· We
 ·2· ·each had a copy of the proposal itself, and he
 ·3· ·directed me to this little couch that he had in his
 ·4· ·office -- so this actually ties the two them
 ·5· ·together.· It's a little two-person couch, and he
 ·6· ·said let's go sit on the couch it will be more
 ·7· ·comfortable, and I went in that direction and I saw
 ·8· ·that little two-person couch had a big pillow on one
 ·9· ·side of it, and that pillow was the side I was being
 10· ·directed to sit on.· Had I sat there with that pillow
 11· ·behind me I would have literally been pushed into
 12· ·Roberto's lap which was something that didn't seem
 13· ·attractive to me, so I picked up the pillow, sat down
 14· ·on the side, and stuck that pillow in between us.· So
 15· ·that -- I also told them about that.
 16· · · Q· ·What color was that couch?
 17· · · A· ·Memory is it's some kind of blue.
 18· · · Q· ·And the pillow?
 19· · · A· ·Similar.· I don't remember any particular
 20· ·color standing out at me.· It was the structure of it
 21· ·more than the color that I remember.
 22· · · Q· ·Do you remember if the pillow was one of those
 23· ·pillows that's kind of part of the couch, or was it
 24· ·like an accent pillow, if you know what I mean?
 25· · · A· ·I remember it being a fat pillow, a thick

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 65
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 15 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· · · Q· ·Who was present at that meeting?
 ·2· · · A· ·Stephanie Spangler.· Her title is very long.
 ·3· ·It's vice president or vice provost or something
 ·4· ·related to le, le, le, le, health.· She's the Title 9
 ·5· ·person.· It is a very long title, and she had someone
 ·6· ·else with her who took notes.
 ·7· · · Q· ·Was that person male or female?
 ·8· · · A· ·Male.
 ·9· · · Q· ·And that person wasn't participating in the
 10· ·meeting other than taking notes?
 11· · · A· ·He did participate.· I was introduced to him,
 12· ·but I forget his name.
 13· · · Q· ·And he participated by asking some questions?
 14· · · A· ·Yes.· It was a combined effort, mostly her but
 15· ·him as well.
 16· · · Q· ·Where was that meeting?
 17· · · A· ·That was in the building where the provost's
 18· ·office is, the tall building on the corner of Whitney
 19· ·and something.
 20· · · Q· ·And is that Stephanie Spangler's office, to
 21· ·your knowledge?
 22· · · A· ·I thought so.
 23· · · Q· ·And were you meeting in a closed conference
 24· ·room?
 25· · · A· ·It had windows.· I remember that.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 71
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 16 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· · · Q· ·But did it also have a door?
 ·2· · · A· ·Closed door, yeah.
 ·3· · · Q· ·So to your knowledge, it was just the three of
 ·4· ·you in the meeting?
 ·5· · · A· ·Yes.
 ·6· · · Q· ·No one else could hear what you were saying?
 ·7· · · A· ·Correct, as I understood it.
 ·8· · · Q· ·And do you have any information to suggest
 ·9· ·that Stephanie Spangler told Roberto Gonzalez
 10· ·Echevarria what you told her and this other person?
 11· · · A· ·I know what standard procedures are -- well --
 12· ·oh, there were further interviews after that, and
 13· ·Roberto was told what I had said, yes.· During that
 14· ·first interview Stephanie Spangler asked me if I
 15· ·wanted to be the one to bring a complaint against him
 16· ·in my name.
 17· · · Q· ·What did you say?
 18· · · A· ·I said, No.· I said my complaint with him was
 19· ·more the intellectual harassment, and I might have
 20· ·said something else about that process, but I don't
 21· ·remember particularly, but I also -- she asked if I
 22· ·was okay with my name being used, and I said, Yes.
 23· · · Q· ·So if I understand what you just said, you
 24· ·told Stephanie Spangler, No, I don't want to bring a
 25· ·complaint with my name attached to it, but I am okay

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 72
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 17 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·with my name being used?
 ·2· · · A· ·No, I think you wrote it down wrong.· I told
 ·3· ·her I did not want to be -- I didn't want to bring an
 ·4· ·individual complaint in my name, but I was fine with
 ·5· ·them -- she told me they were going to bring the
 ·6· ·complaint at one point.· I don't remember if it was
 ·7· ·during this meeting, and she said that they had
 ·8· ·decided to bring a complaint and could she use my
 ·9· ·name or did I want to remain anonymous, and I said
 10· ·she could use my name.
 11· · · Q· ·Okay.· So do you have any information to
 12· ·suggest that Stephanie Spangler or her colleague told
 13· ·Roberto what you had said to them on December 1st of
 14· ·2015?
 15· · · A· ·The last interview that I had with the fact
 16· ·finder whose name was Miriam Berkman I think.· I'm
 17· ·not sure about the spelling, but I think it's the way
 18· ·it sounds.· She had me come back to respond to what
 19· ·Roberto had said to my complaints.
 20· · · Q· ·What was the date of that meeting?· I think
 21· ·you said it was the last of these four.
 22· · · A· ·It was in spring 2016.
 23· · · Q· ·Do you remember the month?
 24· · · A· ·No, I don't.
 25· · · Q· ·Where was that meeting held, the one with

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 73
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 18 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· · · Q· ·So on December 1st of 2015 you told Stephanie
 ·2· ·Spangler that you were okay having your name attached
 ·3· ·to the things that you were saying?
 ·4· · · A· ·Saying.
 ·5· · · Q· ·You didn't want to be the named complainant in
 ·6· ·a Title 9 case?
 ·7· · · A· ·Correct.
 ·8· · · Q· ·And what were the -- what would you
 ·9· ·characterize as abuses in your department that you
 10· ·related to Stephanie Spangler and her colleague on
 11· ·December 1st, 2015?
 12· · · A· ·That would be all of the same things that I
 13· ·told the climate review reporters.· They were the
 14· ·ones that referred the case to Stephanie Spangler and
 15· ·Title 9.· That person, Jamaal Thomas, was the one who
 16· ·contacted me and asked me if I would be willing to
 17· ·speak to the Title 9 office.
 18· · · Q· ·Did you have any hesitation about doing so?
 19· · · A· ·No.
 20· · · Q· ·Did you talk with anyone other than Jamaal
 21· ·Thomas about whether you would be willing to go talk
 22· ·to Stephanie -- to the Title 9 office and in
 23· ·particular Stephanie Spangler?
 24· · · A· ·No, I didn't.
 25· · · Q· ·Did you consult with anybody about whether

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 78
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 19 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·beginning of this set of dominos that were all
 ·2· ·connected?
 ·3· · · · · · · ·MR. PARENTEAU:· Object to form.
 ·4· · · A· ·I can guess that, but I don't know.· It seems
 ·5· ·to me that that is -- the pattern that I see that's
 ·6· ·it.
 ·7· ·BY MS. CHAVEY:
 ·8· · · Q· ·Was that your contention in this lawsuit?
 ·9· · · · · · · ·MR. PARENTEAU:· Object to the form.
 10· · · A· ·I think that's a reduction that I don't really
 11· ·follow.· My contention is that they retaliated
 12· ·against me and that Yale breached the contract by not
 13· ·getting me a fair hearing, yes.
 14· ·BY MS. CHAVEY:
 15· · · Q· ·And then as you assert that Yale retaliated
 16· ·against you are you also saying Yale retaliated
 17· ·against you for complaining to Mary Miller and then
 18· ·on from there?
 19· · · · · · · ·MR. PARENTEAU:· Object to form.
 20· · · A· ·I think Rolena and Roberto, with the willing
 21· ·help of Noël, retaliated against me for speaking out,
 22· ·and that Yale dropped the ball.· They failed to do
 23· ·anything to protect me.· They knew what was going on
 24· ·and they failed.
 25· ·BY MS. CHAVEY:

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 201
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 20 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· ·either.
 ·2· ·BY MS. CHAVEY:
 ·3· · · Q· ·So it sounds like what you said in your answer
 ·4· ·just can a moment ago is that Yale made
 ·5· ·representations to you that you would have a fair and
 ·6· ·unbiased process, but you did not have a fair and
 ·7· ·unbiased process; is that correct?
 ·8· · · A· ·Yes.
 ·9· · · Q· ·Is there anything else that Yale told you or
 10· ·represented to you that you would have or be eligible
 11· ·for that you ended up not getting --
 12· · · · · · · ·MR. PARENTEAU:· Object to the form.
 13· ·BY MS. CHAVEY:
 14· · · Q· ·-- other than a fair an unbiased process?
 15· · · · · · · ·MR. PARENTEAU:· Object to form.
 16· · · A· ·I'm trying to run through the question in my
 17· ·head.
 18· ·BY MS. CHAVEY:
 19· · · Q· ·Sure.
 20· · · A· ·Well, they failed me at various steps, so they
 21· ·failed to give me a fair and unbiased process, and
 22· ·then they failed to review the unfair and biased
 23· ·process, and they failed to prevent the retaliation.
 24· ·I think that's what the question is, is it?
 25· · · Q· ·Did anyone at Yale ever tell that you would

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 217
                                                                                             YVer1f
     Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 21 of 22

                           SUSAN BYRNE vs YALE UNIVERSITY
                                Susan Byrne on 10/19/2018

 ·1· · · Q· ·And did you ever talk directly to Tamar
 ·2· ·Gendler about any matter relating to your tenure
 ·3· ·case?
 ·4· · · A· ·Yes.
 ·5· · · Q· ·When was that?
 ·6· · · A· ·I'll go backwards.· The last time I remember
 ·7· ·speaking with her was after the negative
 ·8· ·determination because in order to file the internal
 ·9· ·appeal request I had to get an okay from her office.
 10· ·That was part of the process.
 11· · · Q· ·So that was around February of 2016?
 12· · · A· ·It would have been after that vote, yes.
 13· · · Q· ·Okay.
 14· · · A· ·Before that I spoke to her during the meeting
 15· ·that we had on December 15 with all of the latter
 16· ·faculty and Tamar and Lynn Cooley together to get
 17· ·orally the results of the climate review report.
 18· ·Going backwards --
 19· · · Q· ·Did you have a one on one with her at that
 20· ·meeting?
 21· · · A· ·No, it was --
 22· · · Q· ·It was just part of the group?
 23· · · A· ·That was a full group.
 24· · · Q· ·Okay.
 25· · · A· ·That was -- oh, actually, there was another

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 290
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 82-149 Filed 05/15/19 Page 22 of 22

                            SUSAN BYRNE vs YALE UNIVERSITY
                                 Susan Byrne on 10/19/2018

 ·1· · · · · · · · · · CERTIFICATION

 ·2·   · · I, ANNETTE F. BROWN, LSR and Notary Public within
 · ·   ·and for the State of Connecticut, do hereby certify
 ·3·   ·that I took the deposition of SUSAN BYRNE, on October
 · ·   ·19, 2018.
 ·4
 · ·   · · I further certify that the above-named deponent
 ·5·   ·was by me duly sworn to testify to the truth, the
 · ·   ·whole truth and nothing but the truth concerning
 ·6·   ·his/her knowledge in the matter of the case of, BYRNE
 · ·   ·v. YALE UNIVERSITY.
 ·7
 · ·   · · I further certify that the testimony was taken by
 ·8·   ·me stenographically and reduced to typewritten form
 · ·   ·under my direction by means of COMPUTER ASSISTED
 ·9·   ·TRANSCRIPTION; and I further certify that said
 · ·   ·deposition is a true record of the testimony given by
 10·   ·said witness.

 11·   · · ·I further certify that I am neither counsel for,
 · ·   ·related to, nor employed by any of the parties to the
 12·   ·action in which this deposition was taken; and
 · ·   ·further, that I am not a relative or employee of any
 13·   ·attorney or counsel employed by the parties hereto,
 · ·   ·nor financially or otherwise interested in the
 14·   ·outcome of the action.

 15· · · WITNESS my hand and my seal this 2nd day of
 · · ·November, 2018.
 16

 17

 18

 19

 20

 21
 · ·   ·   ·   ·   ·   Annette Brown, LSR No. 00009
 22·   ·   ·   ·   ·   Notary Public
 · ·   ·   ·   ·   ·   My Commission Expires:
 23·   ·   ·   ·   ·   November 30, 2019

 24

 25


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 297
